                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


JOHN O'CONNELL, CARLA WATSON,     §
GLADYS SIFUENTES, RAQUEL          §
CASTILLO, DARA PULIDO, KRISTINE   §           SA-19-CV-00679-JKP
BUFFUM, GREGORY RIELEY, NOEMI     §
RUVALCABA, TANISHA WILLIAMS,      §
MATTHEW BESECKER, VANESSA         §
FRANCO, M. MONTRICE GRAY,         §
LETICIA MARTINEZ, TIFFANY         §
MORGAN-FAULKER, JENNIFER          §
QUARTARARO, KAYLA DAVID,          §
RAYMUNDO GARZA, JONATHAN          §
HERNANDEZ, TRICIA ROYAL,          §
PATRICIA WEIGE, KENNY
ANDERSON, CHRIS CRISCIONE,
KAYLA JONES, NICHOLAS LEFLEM,
BRYANA MITCHELL, HALEY
CAMPBELL, NICKKI GEORGE,
GABRIELLE V. OLIVER, JUDITH
PUZIN, LINDA SCHNABEL, JOANN
SCHRADE, JENNIFER CARR BATTS,
ISOL RIVERON-FERNANDEZ,
SHELBY HAMMITT, LINDA S.
HESSAA, NAVJOT MEHAT, LESLIE A.
TYLER, MATTHEW GARCIA,
ANTOINETTE TAYLOR, MARIA E.
VERDUGO, RITA WHITE, NIKOLAS
MENDOZA, PHYLICIA MINOR, CHRIS
DIAZ, SANDRA FURROW, STEPHANIE
GUILD, ALINZA JOHNSON, OMEARI
LACUE, CARISSA HARRIS, JESSECA
HARRISON, KATINA JOHNSON,
MARICIA CASON, RENE F. CARSON,
AMANDA WILLIAMS, JATAE
HAWKINS, JAMEQUA WILLARD,
KENZIE NESTER, VIRGINIA TOBIAS,
PATRICIA THAYER, ANH VU, TORI
JUSTESEN, POLETA KITIONA,
WELLYSANE NSEKE, ADIA HENRY,
ADRIAN WHITMORE, CHARLOTTE
KIMBER, MARVIN BAKER, KAREN
SINCLAIR, GEORGE E. SKELTON,
DWAYNE G. MASON, JACOA
STRINGFELLOW, TINA CABLE,
ANTAVIA GRIFFIN, RICHARD
MANNIX, JAQUELIN SMITH,
SHIRLENE COX, MINNIE
BLACKSTOCK HARRIS, TIFFIENY
BLANKS, MARIO MARTINEZ,

                                  1
SHAWNTIL MILLER, MICHAEL
PHIFER, DEVON REYNOLDS, POLLY
SCHMELING, EFRAIN SERRATO,
STEVE WATTS, BRITTNEY WIEST,
CHRISTOPHER FORD, MELINDA
GANAWAY, ALEXIS MCKENZIE,
ERICA PENA, YASIN QUINONES,
YOLANDA SANCHEZ, MARY
SCHLIEKER, JENNIFER SMITH,
SHANITA FERGUSON, TAKIMA
WYNN, LA'TOYA MCCALLUM,
BETTY FIELDS, ERIC FIGUEROA,
KACIE HOLWAGNER, MICHAEL
BROWN, VERONICA HILL, JOHNAE
MCNEAL, MISHAY PETTIFORD,
MARIE STEVENSON, KASSAN
NICHOLSON, LAQUANA MILLER,
MAGDALENA HERNANDEZ, JERTON
DIXON, ERICA SMITH, KELLY RIOS,
GURTHENIA WILLIAMS, KAMERON
READE, DEMEBRA ELBERT,
EVANGELINA MONTOYA, LAURA
KNAPP, TANIA MUNOZ, TIMOTHY
ROSKE, NICHOLAS STOVALL,
KENNETH BROWN, BRITTANY
HENNINGS, DAWN THOMPSON,
CATHEENA FREEMAN, JOHN
CASTILLO, MICHELLE MUFF, PAUL
SINGER,

                   Plaintiffs,

vs.

WELLS FARGO BANK, N.A., JAMES C.
COATESIII,

                   Defendants.



                                             ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Advisory [#76],

which asks the Court to stay this case and reschedule the February 27, 2020 initial pretrial

conference so that the parties can first attend a second mediation on April 20, 2020 in an attempt

to resolve this case. The parties have also agreed to further toll the statute of limitations for all


                                                 2
persons who become members of this class from January 30, 2020 until April 20, 2020. The

Court will reschedule the pretrial conference as requested and memorialize the parties’

agreement as to tolling.

       IT IS THEREFORE ORDERED that the statute of limitations is TOLLED for the

FLSA claims asserted in this action only from January 30, 2020 to April 20, 2020 for Plaintiffs

and all persons who may later opt-in as putative class members in this action.

       IT IS FURTHER ORDERED that the initial pretrial conference currently scheduled for

February 27, 2020 at 10:00 a.m. is CANCELED.

       IT IS FURTHER ORDERED that, pursuant to Rule 16 of the Federal Rules of Civil

Procedure, this case is set for an Initial Pretrial Conference at 10:00 a.m. on May 5, 2020, in

Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206.

       IT IS FURTHER ORDERED that the parties file their joint Rule 26(f) report and

proposed scheduling recommendations as previously directed on or before May 1, 2020.

       IT IS FINALLY ORDERED that this case is STAYED pending the outcome of the

parties’ April 20, 2020 second mediation. The parties are directed to file a joint advisory

regarding the outcome of the mediation on or before April 27, 2020.

       SIGNED this 18th day of February, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                3
